DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 U.S.C. 101 Positive Statement
As to claim 20, normally the limitation “a computer product comprising a computer readable storage medium” would be considered to encompass transitory signals.  However, paragraph 48 of the originally filed specification defines a computer readable storage medium as specifically excluding transitory signals.  Therefore, the claim is considered statutory.

Allowable Subject Matter
Claims 1-25 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, and similarly independent claims 8, 14 and 20, none of the prior art teach or fairly suggests the limitations of “each of 2-dimensional gray scale image corresponding to one of a plurality of parallel planes intersecting the portion of the printed circuit board assembly at respective different locations”, converting the plurality of 2-dimensional gray scale images into a color image, each of the plurality of 2-dimensional gray scale images corresponding to and used as input for a respective color channel of the color image” and “analyzing the color image to detect a variation in color that indicates a defect”, in combination with each other as well as in combination with the other limitations of the claim.  The prior art of US 2002/0029125 to Pratt et al. (“Pratt) discloses a similar process for detecting a defect in a color image of a printed circuit board and the prior art of US 2011/0222655 to Murakami et al. (“Murakami”) (on the IDS filed 11/10/21) discloses a similar process for detecting a defect from a plurality of x-ray images of a printed circuit board.  However, neither Pratt not Murakami discloses the details of the limitations above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/            Primary Examiner, Art Unit 2665